JUDGMENT
Tsoucalas, Senior Judge:
On November 1,1996, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), several issues arising from the administrative review, entitled Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, et al.; Final Results of Anti-dumping Duty Administrative Reviews, Partial Termination of Administrative Reviews, and Revocation in Part of Antidumping Duty Orders, 60 Fed. Reg. 10,900 (Feb. 28,1995), as amended, Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France; Amendment to Final Results of Antidumping Duty Administrative Reviews and Recision of Partial Revocation of Antidumping Duty Order, 60 Fed. Reg. 16,608 (Mar. 31,1995). See FAG U.K. Ltd. v. United States, 20 CIT 1277, 945 F. Supp. 260 (1996).
In particular, the Court ordered Commerce to: (1) utilize the approved tax-neutral methodology for adjusting for value-added taxes; (2) correct the clerical error of the conversion of insurance costs to dollars in cases in which the U.S. sales were already valued in dollars; (3) correct the clerical error in the application of the value-added tax twice to HEDGE value; and (4) correct the clerical error with respect to FAG/Barden U.S. sales.
On February 14,1997, Commerce, in compliance with this Court’s remand order, filed its Final Results of Redetermination Pursuant to Court Remand (“Remand Results”), with this Court. Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed, and all other issues having been previously decided, it is further
Ordered that this case is dismissed.